DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  07/26/2022 has been entered. Claims 1-11 have been examined.  

Response to Argument
Applicant’s arguments, see  Remarks – Pages 5-6 filed on 07/26/2022, with respect to the rejection of claim 1 under 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of  Madawat. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,6,8 are rejected under 35 U.S.C. 103 as being unpatentable over Louca et al. Patent No. US 10,484,257 B1 (Louca hereinafter)  in view of  Madawat et al. Publication No.  US 2021/0342214 A1 (Madawat hereinafter) 

Regarding claim 1,


Louca  teaches a method for managing network devices interconnected to a communications network (Fig.2;Col.2,lines 5-15 - shows managing network devices interconnected to communication network) comprising:
 (a) receiving, by a management system, first log information from a first agent associated with a first said network device interconnected to said communications network; (b) receiving, by said management system, second log information from a second agent associated with a second said network device interconnected to said communications network ( Col.2,lines 10-15 - the network event remediation service may receive event logs from various network computing devices and/or network monitoring systems within the network; Col.4, lines 1-25 - When the network event remediation service 106 receives the event logs 104 from the various network computing devices 102, the network event remediation service 106 may evaluate these event logs 104 to identify any tasks 108 that are to be performed in response to the events, issues, and other information specified within the event logs 104. For instance, if a communications module of a network computing device 102 fails, the network event remediation
service 106 may generate one or more tasks to address this failure. ) ; 

(c) receiving, by said management system, a first fault indicating said first network device has failure from said first agent in response to said first network device having a failure; (d) in response to  said management system receives said first fault, a machine learning process identifying a first source of said fault based upon said first log information (Col.7,lines 55-70 - In the environment 200, one or 55 more network computing devices 202 may be configured to transmit one or more event logs to an event ingestion engine 206 of the network event remediation service 204. An event log for a particular network computing device 202 may specify performance metrics of the network computing device 202 within the network. Additionally, the event log may further specify any issues (e.g., failures, alarms, warnings, etc.) detected for the device 202. Additionally, each event log may include information usable to identify the corresponding network computing device 202, the hardware grouping for the network computing device 202, the physical location of the network computing device 202 – Col.14, lines 5-15 - the network event remediation service may be configured to utilize one or more machine learning techniques, such as supervised learning techniques, to determine the appropriate task to be performed in response to a particular issue identified within the one or more event logs. For instance, a machine learning algorithm may, at any time, utilize one or more sample vectors to perform one or more simulations to determine whether the functions utilized by network event remediation service are producing tasks to resolve the identified issue and/or to refine the one or more functions utilized by the network event remediation service to produce tasks necessary to resolve the identified issue – Col.7,lines 10-18 - once the tasks 108 have been dispatched to the various network computing devices 110 within the network, the network event remediation service
106 may evaluate the performance of these tasks 108 to determine whether automatic remediation of one or more events has failed for any of the network computing devices)

 (e) in response to  said identifying said first source of said first fault said management system automatically performing a mitigation process to attempt to remedy a cause of said first fault (Col.8,lines 40-50 - These tasks may include automatic remediation techniques that may be performed by the affected network computing device 202 and/or other devices within the network that may be utilized to address the issues presented through the event logs. Additionally, or alternatively, the event evaluation sub-system 208 may be programmed to utilize one or more machine learning techniques, such as supervised learning techniques, to determine the appropriate task to be performed in response to a particular issue identified within the one or more event logs – Col.14,lines 25-45 - The network event remediation service may identify 506 the task history for the one or more network computing devices to determine any task limitations that should be considered before dispatching the generated tasks to the one or more network computing devices. For instance, the network event remediation service may access a historical task data store to identify the historical task data for each network computing device. This historical task data may specify the tasks previously performed by the network -Col.15,lines 15-25,50-55 - Once the network event remediation service has removed any abnormal tasks, the network event remediation service may prioritize 512 any tasks to enable the network computing devices to perform more important tasks first before addressing any other minor issues that may actually be resolved through performance of the more important tasks - Once the tasks have been prioritized, the network event remediation service may dispatch 514 these defined tasks to each network computing device that is to perform one or more tasks to address any identified issues with regard to the network computing device ). 


Louca does not explicitly teach 

 (f) in the event of failure of said automatically performing said mitigation process said management system automatically determines a plurality of different mitigation processes that are likely to remedy said cause of said first fault; 

(q) said management system, in response to determining said plurality of different mitigation processes, automatically presenting said plurality of different mitigation processes on a display to a user for selection;

 (h) said management system, receiving a selection of one of said plurality of different mitigation processes from said user in response to being displayed to said user for selection;  

(i) said management system, in response to receiving said selection automatically performing a mitigation process based upon said selection to attempt to remedy a cause of said first fault.


Madawat teaches 


 (f) in the event of failure of said automatically performing said mitigation process said management system automatically determines a plurality of different mitigation processes that are likely to remedy said cause of said first fault (¶ 0003 -disaster can be anything that puts a business's operations at risk (e.g., cyberattack, power outage, equipment failure, natural disaster, manmade disaster, and the like) – ¶  0064 -If the selected action failed during execution, then the cognitive disaster recovery workflow manager identifies potential corrective actions for the failure using correlation mapping. In addition, the cognitive disaster recovery workflow manager assigns a weightage value to each of the potential corrective actions using a weightage store. The cognitive disaster recovery workflow manager generates a recommended disaster recovery workflow with embedded corrective actions based on the potential corrective actions identified in the correlation mapping and their assigned weightage values).  

(q) said management system, in response to determining said plurality of different mitigation processes, automatically presenting said plurality of different mitigation processes on a display to a user for selection, (h) said management system, receiving a selection of one of said plurality of different mitigation processes from said user in response to being displayed to said user for selection (¶  0064 -If the selected action failed during execution, then the cognitive disaster recovery workflow manager identifies potential corrective actions for the failure using correlation mapping. In addition, the cognitive disaster recovery workflow manager assigns a weightage value to each of the potential corrective actions using a weightage store. The cognitive disaster recovery workflow manager generates a recommended disaster recovery workflow with embedded corrective actions based on the potential corrective actions identified in the correlation mapping and their assigned weightage values) ;


(i) said management system, in response to receiving said selection automatically performing a mitigation process based upon said selection to attempt to remedy a cause of said first fault (¶  0071 -the cognitive disaster recovery workflow manager selects an action from disaster recovery workflow 506. At 510, the cognitive disaster recovery workflow manager executes the selected action).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Louca to include the teachings of Madawat.  The motivation for doing so is to allow system to generate recommended new disaster recovery workflows with embedded corrective actions to increase a success rate of disaster recovery workflow executions (Madawat – ¶  0001). 
Regarding claim 5,
Louca further teaches

wherein said first log information includes variables on said first network device (Col.2,lines 10-15 - the network event remediation service may receive event logs from various network computing devices and/or network monitoring systems within the network. The network event remediation service may evaluate these event logs to identify the various tasks that should be performed in order to address any issues detected with regard to the network computing devices – Col.4,lines 1-5 - each event log 104 may include information usable to identify the corresponding network computing device 102, the hardware grouping for the network computing device 102, the physical location of the network computing device 102, and other information usable by the network event remediation service 106 to determine and prioritize the tasks for the network computing device 102. ).  
Regarding claim 6,
Louca further teaches

wherein said machine learning process is trained based upon log information from network devices together with fault information (Col.8, lines 40-65 - a machine learning algorithm may, at any time, utilize one or more sample vectors to perform one or more simulations to determine whether the functions utilized by the event evaluation sub-system 208 are producing tasks to resolve the identified issue and/or to refine the one or more functions utilized by the event evaluation sub-system 208 to produce tasks necessary to resolve the identified issue – Col.9,lines 5-15 - a data technician may review the generated tasks, the success rate in resolving the issues presented through performance of the generated tasks, and the efficiency in resolving the issues utilizing the generated tasks to determine whether the event evaluation sub-system 208 is generating the appropriate tasks to resolve any issues presented through the event logs. The network technician may provide his/her input for use in refining a function used to classify vector input as corresponding to appropriate or inappropriate tasks. The vector of measurements corresponding to the review performed by the network technician and the desired outcome corresponding to the analyst's input may be used by the machine learning algorithm to update the function used to classify vector inputs).

Regarding claim 8,
Louca further teaches


wherein said machine learning process is modified based upon said first log information and said first fault ((Col.8, lines 40-65 - These tasks may include automatic remediation techniques that may be performed by the affected network computing device 202 and/or other devices within the network that may be utilized to address the issues presented through the event logs. Additionally, or alternatively, the event evaluation sub-system 208 may be programmed to utilize one or more machine learning techniques, such as supervised learning techniques, to determine the appropriate task to be performed in response to a particular issue identified within the one or more event logs. For instance, a machine learning algorithm may, at any time, utilize one or more sample vectors to perform one or more simulations to determine whether the functions utilized by the event evaluation sub-system 208 are producing tasks to resolve the identified issue and/or to refine the one or more functions utilized by the event evaluation sub-system 208 to produce tasks necessary to resolve the identified issue ).



Claims 2-3,7,9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Louca in view of Madawat further in view of Bhalla et al. Publication No. US 2020/0259700 A1 (Bhalla hereinafter)


Regarding claim 2,

Louca further teaches wherein said first agent and said management system are interconnected with one another using a [...] network management protocol. (Fig.2;Col.2,lines 5-15,Col.19,lines 35-40,Col.21,lines 45-60 ). However, Louca  does not explicitly teach that the network management protocol is simple network management protocol. 
Bhalla teaches
a first agent and a management system are interconnected with one another using a simple network management protocol (Fig.2; ¶0042 - The data collection of the PNO software application from the data telemetry 18 can include, for example, Command Line Interface (CLI), Syslog, Simple Network Management Protocol (SNMP), as well as custom integration techniques with various vendor's Element Management Systems (EMSs), Network Management Systems (NMSs), etc. The PNO software application can also be integrated with event and fault management systems to collect real-time events and faults for correlation with other performance data to find the root cause).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Louca to include the teachings of Bhalla.  The motivation for doing so is to allow system to utilize an SNMP protocol because it provides real time status updates and eliminates the need for complex monitoring configuration. 
Regarding claim 3,
Louca further teaches 
wherein said first network device is a hardware device (Fig.2, Col.21,lines 25-45 -  Computing device)

Regarding claim 7,

Louca does not explicitly teach 

wherein said machine learning process is trained based upon courses of action that resulted in repairs of faults

However, Bhalla teaches

machine learning process is trained based upon courses of action that resulted in repairs of faults (¶ 0035- Typically, the RL system 30 is initially trained on a large data set in order to give it a base set of operational policies for business/service/network target states to invoke or maintain based on the state of the environment, then the RL system's 30 inference model continues to learn and refine its behavior as it is exposed to the real-world behaviors and observes the results of its actions there. In some cases, the RL system 30 may need to experiment with an available set of possible actions constrained by operational policies while attempting to find the optimal action. In some cases, the operational policies themselves could be refined, i.e., dynamic policy, based on observed current state as well as actions taken in previous attempts – See ¶ 0036).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Louca to include the teachings of Bhalla.  The motivation for doing so is to allow system to experiment with an available set of possible actions constrained by operational policies while attempting to find the optimal action (¶ 0035 – Bhalla). 
Regarding claim 9,
Louca does not explicitly teach  

wherein said machine learning process is modified based upon a mitigation of said first fault.  

However, Bhalla teaches
wherein said machine learning process is modified based upon a mitigation of said first fault( ¶ 0035- Typically, the RL system 30 is initially trained on a large data set in order to give it a base set of operational policies for business/service/network target states to invoke or maintain based on the state of the environment, then the RL system's 30 inference model continues to learn and refine its behavior as it is exposed to the real-world behaviors and observes the results of its actions there. In some cases, the RL system 30 may need to experiment with an available set of possible actions constrained by operational policies while attempting to find the optimal action. In some cases, the operational policies themselves could be refined, i.e., dynamic policy, based on observed current state as well as actions taken in previous attempts – See ¶ 0036).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Louca to include the teachings of Bhalla.  The motivation for doing so is to allow system to experiment with an available set of possible actions constrained by operational policies while attempting to find the optimal action (¶ 0035 – Bhalla). 
Regarding claim 10,
Louca in view of Bhalla further teaches 

wherein said mitigation of said first fault includes one or more actions that mitigated said first fault (Louca- Col.8,lines 40-50;Bhalla – Abstract; ¶ 0035, ¶ 0036).

Regarding claim 11,
 Louca teaches 

mitigation of a first fault includes one or more actions that failed to mitigate said first fault (Col.4, lines 15-30 - When the network event remediation service 106 receives the event logs 104 from the various network computing devices 102, the network event remediation service 106 may evaluate these event logs 104 to identify any tasks 108 that are to be performed in response to the events, issues, and other information specified within the event logs 104. For instance, if a communications module of a network computing device 102 fails, the network event remediation service 106 may generate one or more tasks to address this failure. For example, the network event remediation service 106 may generate a task to remove the network computing device 102 from service (e.g., no network traffic will pass to/from the network computing device 102), to place an inventory order for a new module to replace the failed module within the network computing device 102 Col.2, lines .11-16, 60-67 - the network event remediation service may evaluate the performance of these tasks to identify any remediation failures within these devices. If the network event remediation service determines that automatic remediation (e.g., remediation performed by the affected network computing device itself) has failed for a particular task, the network event remediation service may obtain the calculated device score for the particular network computing device- See Col.3, lines 1-15, Col.12, lines 30-50).

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Louca in view of  Madawat further in view of Bhalla further in view of  Poola et al. Publication No. US 2021/0248024 A1 (Poola hereinafter) 
Regarding claim 4,

Louca does not explicitly teach

 wherein said first network device is software

However, Poola teaches
wherein said first network device is software (Abstract – ¶  005 - Artificial Intelligence/Machine Learning-based performance monitoring of database applications to identify performance issues/bottlenecks that may lead to application failure. In response to identifying the performance issues, AI/ML based analysis of the database is performed to determine the root cause of the performance issues and resolutions for addressing/overcoming the probable causes).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Louca to include the teachings of Poola.  The motivation for doing so is to allow system to monitor the performance of database and, as a result of the monitoring, resolving database issues affecting the performance (¶ 0005 – Poola).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's amendments. 
Shukla et al. Patent No. US 11,275,664 B2 – Col.13, lines 1-30 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445